Exhibit 99.1 BioAmber Announces Hiring of Chief Financial Officer Montreal, Canada, November 16, 2015. BioAmber Inc. (NYSE: BIOA), a leader in renewable materials, has recruited Mario Saucier to serve as its Chief Financial Officer, effective January 4, 2016.Andrew Ashworth, who came out of retirement in July 2015 to act as Chief Financial Officer on an interim basis, will leave BioAmber at the end of January 2016. Mario Saucier is an experienced financial executive with strong leadership and keen operational acumen who has worked in both entrepreneurial and public International companies.He will lead all finance activities including treasury, budget planning, investor relations and information systems, and will play a leading role in the Company’s growth initiatives. Mario was the Chief Financial Officer of Englobe from 2008 to 2013 and the Chief Accounting Officer of Quebecor World from 2005 to 2008.From 1993 to 2005 he held a variety of positions at Bombardier Transport Group, including VP of Finance and Administration, VP SAP Implementation and VP Strategy and Performance. Since 2014, Mario has been the CFO of Gestion MB5, a privately held holding company for Norduyn Inc. and Transtex Composite Inc.Mario lives in Montreal and is a chartered professional accountant. “We are thrilled to have recruited someone of Mario’s caliber,” said Jean-Francois Huc, BioAmber’s Chief Executive Officer.“Mario is an entrepreneurial, hands-on executive with tremendous energy, and we anticipate an excellent fit with the rest of the management team.He has the skills and experience needed to help guide our growth as an operating company”. Andy Ashworth retired from BioAmber at the end of 2014, after serving for three and half years as Chief Financial Officer of the company.He returned to the company in late July 2015 as interim CFO when our CFO resigned unexpectedly.“Andy helped guide us through our public listing and he built up our financial group.His willingness to come out of retirement helped the company to run smoothly while we searched for a new CFO. Andy will stay on until the end of January to ensure a seamless transition with Mario.We thank Andy for his significant contributions, his ongoing leadership and dedication to BioAmber,” said Jean-Francois Huc. About BioAmber
